Citation Nr: 1428270	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. P. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire, which granted service connection for PTSD and assigned a 10 percent disability evaluation with an effective date of September 29, 2010.  In an August 2012 rating determination, the RO increased the Veteran's disability evaluation from 10 to 30 percent, effective September 29, 2010.  

During the course of the appeal, the RO also incorporated the issue of entitlement to a TDIU based upon evidence in the record and addressed this issue in the December 2013 supplemental statement of the case.  Based upon the RO's actions, the Board will also address this issue as part of the current appeal.  

In March 2014, the Veteran appeared at the RO for a videoconference hearing before the undersigned Veterans Law Judge, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part. 


REMAND

At the time of the March 2014 hearing, both the Veteran and his representative requested that he be afforded an additional VA examination.  They indicated that the results of the prior examination were not indicative of the Veteran's current PTSD symptomatology.  The Veteran also expressed dissatisfaction with the January 2011 VA examiner and the way that the examination had been conducted.  The Veteran further testified that the symptomatology associated with his PTSD had worsened since the last VA examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of his PTSD is warranted.

At the time of the hearing, the Veteran's treating social worker, R. P., also testified as to the Veteran's condition.  He further indicated that he had treated the Veteran for a number of years.  With regard the treatment records that had been prepared over the years, it was agreed that copies of the records and/or pertinent reports were going to be photocopied at the RO following the hearing and associated with the record.  Evidence was submitted with a waiver of initial RO consideration in March 2013, following the hearing.  Therefore, it appears that all pertinent records as identified by the Veteran has been obtained and associated with the record.  

As to the TDIU issue, the Board observes service connection is also currently in effect for tinnitus, rated as 10 percent disabling, and hearing loss, rated as noncompensable.  Based upon these additional disabilities, the Veteran should be afforded a VA examination to determine whether he is able to maintain and/or obtain employment based upon all his service-connected disabilities.  The Board finds that a remand for a VA evaluation by a Vocational Rehabilitation Specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b) (2013), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation Service for extraschedular adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his PTSD by a VA examiner other than the VA examiner who conducted the January 2011 VA psychiatric examination.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The claims folder and all other pertinent documents should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  It is imperative that the examiner include an explanation of the GAF score provided.  The examiner is also requested to discuss the impact the Veteran's PTSD has on his employability and to indicate whether it prevents him from obtaining and maintaining employment.

2.  Then, schedule the Veteran for review by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  

3.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

